Per Curiam:
It was the duty of the garnishee to make full, direct, and true answers to the interrogatories put him. The attempt of the appellant is to now prove a state of facts clearly in conflict with the answers he had made under oath, to the interrogatories. The second, fifth, and seventh were amply sufficient to require him to disclose the purchase which he now sets up. Having failed to do so and averred the contrary, he is estopped by those answers.
Decree affirmed, and appeal dismissed at the costs of the appellant.